02-12-627-CR





















COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
 
NO. 02-12-00627-CR
 
 



Jose Camacho
 
 
 
v.
 
 
 
The State of Texas


§
 
§
 
§
 
§
 
§


From County
  Criminal Court No. 5
 
of Denton County (F-2011-0602-B)
 
January 31, 2013
 
Opinion by Justice McCoy
 
(nfp)



 
JUDGMENT
          This court has considered
the record on appeal in this case and holds that the appeal should be
dismissed.  It is ordered that the appeal is dismissed.
 
SECOND
DISTRICT COURT OF APPEALS 
 
 
 
By_________________________________
    Justice Bob McCoy
 
 
 
 
 
 


















COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
 
NO. 02-12-00627-CR
 
 



JOSE CAMACHO


 


APPELLANT



                                                                                                                             
V.
 



THE
  STATE OF TEXAS


 


STATE



 
 
------------
 
FROM COUNTY CRIMINAL COURT NO. 5 OF DENTON COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
Appellant Jose Camacho attempts to
appeal from the trial court’s September 25, 2012 judgment convicting him of
felony DWI and sentencing him to forty years’ confinement pursuant to a plea
agreement.
Appellant filed a pro se notice of
appeal on November 27, 2012, and the trial court’s certification of his right
to appeal states that this “is a plea-bargain case, and the defendant has NO
right of appeal” and that “the defendant has waived the right of appeal.”
On December 21, 2012, this court
notified appellant’s appointed counsel about the statements on the trial
court’s certification and of our concern that we lacked jurisdiction over the
appeal because the notice of appeal was due on October 25, 2012, but was not
filed until November 27, 2012, making it untimely.  See Tex. R. App. P.
25.2, 26.2.  We informed him that unless he or any party desiring to continue
the appeal filed with the court, on or before January 10, 2013, a response
showing grounds for continuing the appeal, the appeal could be dismissed.  See
Tex. R. App. P. 25.2(d), 44.3.  Appellant’s appointed counsel has not filed a
response.[2] 
Therefore, we dismiss the appeal.  See Tex. R. App. P. 25.2(d), 43.2(f).
 
                                                                             BOB
MCCOY
                                                                             JUSTICE
 
 
PANEL:  MCCOY, MEIER, and GABRIEL,
JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  January 31, 2013




[1]See
Tex. R. App. P. 47.4.


[2]Appellant,
the district attorney, the court reporter, the trial court clerk, and the trial
judge received copies of our letter, and appellant responded with a pro se
motion for a thirty-day extension of time to address our letter.  However,
because he has appointed counsel, appellant is not entitled to hybrid
representation.  See, e.g., Ex parte Bohannan, 350 S.W.3d 116, 116 n.1
(Tex. Crim. App. 2011) (citing direct appeals for the proposition that when an
applicant is represented by counsel, the court may disregard his pro se
submissions and take no action on them).  Therefore, we
do not consider his motion.